Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2012/0266791 to Perry in view of US Patent 10,932,560 to Leng
Perry teaches a blow-molded plastic structure (10) constructed using a blow-molding process. The blow-molded plastic structure comprising a tabletop (12) including an upper surface (14), a lower surface (16), and a hollow interior portion (see e.g. Fig. 11) disposed between the upper surface (14) and the lower surface (16) of the tabletop (12). A lip (20) extending downwardly relative to the lower surface (16) of the tabletop (12). The lip (20) including an outer surface (20, Fig. 11) and an inner surface (inner side of 20, Fig. 11). An inwardly extending portion (small shoulder on the inner wall of the lip (20), Fig. 11) extending inwardly from the inner surface of the lip. A side rail (42/44) of a frame, the side rail (42/44) including a receiving portion that receives the inwardly extending portion, the side rail including a portion that supports the lower surface of the table top, the side rail including a portion that 
Perry does not expressly disclose a third generally planar contact portion which creates a tubular configuration with an enclosed volume. Leng teaches a table having multiple embodiments of side rails (13) of a frame as best seen in figures, 4, 7, and 10. The side rail has a protruding/notch portion (133) to make the tubular L-shaped section. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Perry by adding additional wall (third generally planar contact portion)  horizontally between the walls of the frame as taught by Leng to increase the strength of the frame (help reduce warping/distortion). 

    PNG
    media_image1.png
    313
    375
    media_image1.png
    Greyscale
 
Perry ‘791 Marked up Figure 14 


Response to Arguments
Applicant’s arguments filed 8/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635